DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2020 and 8/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “wherein initiating the teleoperation session comprises transmitting a deployment signal to deploy a plurality of aerial vehicles” in lines 2-3. This limitation renders the claim unclear and indefinite. Claim 6 is dependent on claim 4 which recites that the “initiating the teleoperation session comprises transmitting a deployment signal to deploy an aerial vehicle” in lines 2-3. Claim 4 already discloses what the “initiation the teleoperation session” comprises. Thus, it is unclear whether the recitation of claim 6 is to replace the single aerial vehicle or whether the “plurality of aerial vehicles” of claim 6 are to be deployed in conjunction with the single aerial vehicle in claim 4. Examiner suggests either amending claim 4 to recite “one or more aerial vehicles” or changing the dependency of claim 6 to be dependent on claim 1 instead.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 10, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Arndt et al. (U.S. Patent Application Publication No. 2016/0371982 A1; hereinafter Arndt) in view of Chung (U.S. Patent Application Publication No. 2020/0104790 A1).
Regarding claim 1, Arndt discloses:
receiving, at a remote support server, a remote support request associated with a truck at an entry point (parking request is confirmed by driver to the Parking Management and Monitoring System (PMS), see at least [0032]-[0033]; remote control of the vehicle 150 starts at the entrance of the parking installation 110, see at least [0050]); 
in response to receiving the remote support request, obtaining an operational plan for the truck from a container yard information system and initiating a teleoperation session for the truck (in step S206, the system determines dimensions and properties of the vehicle to select a suitable parking space, see at least [0034]); 
during the teleoperation session, receiving a telemetry data stream representing environmental conditions in a vicinity of the truck to enable teleoperation of the truck in accordance with the operational plan (sensor arrangement 120 permits real-time monitoring of vehicles in parking installation 110, see at least [0026])); 
generating, based on the operational plan and the telemetry data stream, teleoperation control signals for controlling the truck to navigate to a location in accordance with the operational plan (PMS 130 processes a route from the current location to the selected parking space in S208, see at least [0035]);
responsive to detecting the completion, generating based on the operational plan and the telemetry data stream, teleoperation control signals for controlling the truck to navigate to an exit point (upon determining parking phase of vehicle 150 is ending, the PMS 130 prepares the maneuver for removing the vehicle, see at least [0054] and [0056]); 
responsive to detecting the truck reaching the exit point, terminating the teleoperation session (S416 “Vehicle and driver exit parking installation” denotes the end of the parking processes and the driver assumes control of his vehicle, see at least Fig. 4 and [0058]).
Arndt does not teach:
a container yard
a container stack
detecting completion of a loading or unloading operation of the truck in association with the container stack
However, Chung teaches:
a container yard (portal 170 detects and identifies when trucks arrive or leave a truck yard, see at least [0100], [0123], and Fig. 1)
a container stack (see at least Fig. 1)
detecting completion of a loading or unloading operation of the truck in association with the container stack (sensing of when a load is grasped or released by load/unload sensors, see at least [0103] and [0128])
an app may be used to direct drivers where to drive a truck in order to load or unload a container, see at least [0132]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the remote control of a vehicle in a specified area disclosed by Arndt by adding the terminal facility handling containers taught by Chung. One of ordinary skill in the art would have been motivated to make this modification in order to improve “efficiency of container handling facilities” (see [0038]).
Regarding claim 16, the claim is directed to a non-transitory computer-readable storage medium storing instructions executed by a processor. Arndt does not explicitly disclose a non-transitory computer-readable storage medium and processor, however, Chung teaches memory devices associated with various computers and other processors to monitor and control the facility (see at least [0049]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the remote control disclosed by Arndt by adding the storage and computers taught by Chung. One of ordinary skill in the art would have been motivated to make this modification in order to provide technology to perform the intended method. Additionally, the use of processors and non-transitory storage medium is well known in the art. The method to be performed in claim 16 is parallel to the method of claim 1. Therefore, claim 16 is rejected under the same rationales used in the rejection of claim 1.
Regarding claim 19, the claim is directed to a server comprising one or more processors and a non-transitory computer-readable storage medium. Arndt does not explicitly disclose a server, processors, and a non-transitory computer-readable storage medium, however, Chung teaches control location 190 includes various computers, servers, other processors, and memory devices (see at least [0049]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the remote control disclosed by Arndt by adding the server, processors, and memory devices taught by Chung. One of ordinary skill in the art would have been motivated to make this modification in order to provide technology to perform the intended method. Additionally, the use of processors and non-transitory storage medium is well known in the art. The method to be performed in claim 19 is parallel to the method of claim 1. Therefore, claim 19 is rejected under the same rationales used in the rejection of claim 1.
Regarding claim 2, the combination Arndt and Chung teach the elements above and Arndt further discloses:
generating the teleoperator control signals is further based on sensor data received from distributed sensor arrays in the container yard (sensor arrangement 120 permits real-time monitoring, see at least [0026] and Fig. 1).
Regarding claim 3, the combination Arndt and Chung teach the elements above and Arndt further discloses:
directions to the exit point of the container yard (“a second route for the vehicle from this parking space to an exit region of the parking installation” see at least [0007])
Arndt does not disclose:
38identifying a personal electronic device of a driver associated with the truck; and transmitting to the personal electronic device of the driver during the teleoperation session
However, Chung teaches:
identifying a personal electronic device of a driver associated with the truck; and transmitting to the personal electronic device of the driver during the teleoperation session (a mobile application (app) is provided to truck drivers for us on their smart phones “for directing the driver where to drive truck 180 to for loading a container 110 and/or unloading a container 110” see at least [0132])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the remote directions disclosed by Arndt by adding the mobile application taught by Chung. One of ordinary skill in the art would have been motivated to make this modification in order to direct “the driver where to drive truck” and to use “smart phone based GPS data without the need for the trucks to be outfitted with more accurate and more expensive GPS receivers and other devices” (see [0132]).
Regarding claim 8, the combination of Arndt and Chung teach the elements above and Arndt further discloses:
generating a container yard space state representing physical objects in the container yard (number, location, and dimension of available parking spaces are monitored, see at least [0026]) *Examiner sets forth not available parking spaces denotes a “physical object” such as a vehicle is present; and  40
generating the operational plan based on the container yard space state to include navigation paths that avoid the physical objects (a first route for a vehicle includes controlling vehicle to a currently available free parking space, see at least [0007]).
Regarding claim 10, the combination of Arndt and Chung teach the elements above and Arndt further discloses:
determining an identifier of the truck at the entry point (system determines dimensions and certain properties of vehicle, see at least [0034]); 
performing a lookup of the identifier in a vehicle database to obtain the operational plan for the truck (PMS 130 uses properties to determine appropriate parking space and route, see at least [0034]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Arndt and Chung as applied to claim 1 above, and further in view of Anderson et al. (“Constraint-Based Planning and Control for Safe, Semi-Autonomous Operation of Vehicles”; see reference U on PTO-892; hereinafter Anderson).
Regarding claim 9, the combination of Arndt and Chung teach the elements above but does not teach:
identifying path homotopies based on a triangulation of paths between the physical objects
However, Anderson teaches:
identifying path homotopies based on a triangulation of paths between the physical objects (triangulated environment showing homotopy selection around obstacles, see at least Figure 2)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the remote control of a vehicle in a specified area disclosed by Arndt and the terminal facility handling containers taught by Chung by adding the path homotopy determination taught by Anderson. One of ordinary skill in the art would have been motivated to make this modification in order “to effectively assist a human driver in avoiding collisions while navigating a vehicle through an obstacle field” (see conclusion).
Claims 11-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Arndt and Chung as applied to claims 1 and 16 above, and further in view of King et al. (U.S. Patent No. 6,108,031; hereinafter King).
Regarding claim 11, the combination of Arndt and Chung teach the elements above but does not teach:
Augmented reality
However, King teaches:
generating an augmented reality view of a perspective of the truck based on the telemetry data (virtual reality video display of camera view is sent to operator, see at least col. 3 lines 20-28); 
outputting the augmented reality view to a display headset of an operator (virtual reality headset 32 has video display, see at least col. 3 line 28); and 
obtaining the teleoperation control signals based on inputs received from the operator using one or more input controllers (operator 14 uses control box 60 to transmit control signals, see at least col. 4 lines 40-50).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the remote control of a vehicle in a specified area disclosed by Arndt and the terminal facility handling containers taught by Chung by adding the virtual reality headset and control taught by King. One of ordinary skill in the art would have been motivated to make this modification in order to provide “the operator at a remote station an improved, three-dimensional and realistic, view of a scene in the vicinity of the vehicle to allow the operator to precisely control the operation of the vehicle in relation to its surroundings” (see col. 1 lines 48-52).
Regarding claim 12, the combination of Arndt, Chung, and King teach the elements above but the combination of Arndt and Chung does not teach:
the augmented reality view includes a representation of information from the container yard information system describing physical objects in a vicinity of the truck
However, King teaches:
the augmented reality view includes a representation of information from the container yard information system describing physical objects in a vicinity of the truck (operator can view objects and other features occurring in the environment immediately encountered by the vehicle, see at least abstract)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the remote control of a vehicle in a specified area disclosed by Arndt and the terminal facility handling containers taught by Chung by adding the virtual reality view taught by King. One of ordinary skill in the art would have been motivated to make this modification in order to provide “the operator at a remote station an improved, three-dimensional and realistic, view of a scene in the vicinity of the vehicle to allow the operator to precisely control the operation of the vehicle in relation to its surroundings” (see col. 1 lines 48-52).
Regarding claim 18, the combination of Arndt and Chung teach the elements above but does not teach:
Augmented reality
However, King teaches:
generating an augmented reality view of a perspective of the truck based on the telemetry data (virtual reality video display of camera view is sent to operator, see at least col. 3 lines 20-28); 
outputting the augmented reality view to a display headset of an operator (virtual reality headset 32 has video display, see at least col. 3 line 28); and 
obtaining the teleoperation control signals based on inputs received from the operator using one or more input controllers (operator 14 uses control box 60 to transmit control signals, see at least col. 4 lines 40-50).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the remote control of a vehicle in a specified area disclosed by Arndt and the terminal facility handling containers taught by Chung by adding the virtual reality headset and control taught by King. One of ordinary skill in the art would have been motivated to make this modification in order to provide “the operator at a remote station an improved, three-dimensional and realistic, view of a scene in the vicinity of the vehicle to allow the operator to precisely control the operation of the vehicle in relation to its surroundings” (see col. 1 lines 48-52).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Arndt and Chung as applied to claim 1 above, and further in view of Woodruff, III et al. (U.S. Patent Application Publication No. 2020/0249668 A1; hereinafter Woodruff).
Regarding claim 13, the combination of Arndt and Chung teach the elements above but does not teach:
receiving a signal that a container is ready to be loaded or unloaded; and  41
responsive to the signal, initiating a remote support session for a forklift having an extensible antenna to allow wireless connectivity when the forklift enters a container; 
teleoperating the forklift to perform the loading or unloading of the container
However, Woodruff teaches:
receiving a signal that a container is ready to be loaded or unloaded (second vehicle 10B is sent to location of operator by Warehouse Management System (WMS) to carry items picked by operator, see at least [0164]); and  41
responsive to the signal, initiating a remote support session for a forklift (second vehicle 10B is pared to remote control device 32, see at least [0164]) having an extensible antenna to allow wireless connectivity when the forklift enters a container (vehicle 10 includes a pole that extends and includes antenna 30 for receiving control signals from wireless remote control, see at least [0040]); 
teleoperating the forklift to perform the loading or unloading of the container (second vehicle 10B may be unloaded and ready to carry items picked by operator, see at least [0164]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the remote control of a vehicle in a specified area disclosed by Arndt and the terminal facility handling containers taught by Chung by adding the remote controlled material handling vehicle taught by Woodruff. One of ordinary skill in the art would have been motivated to make this modification in order to remote control unloading/loading to “increase in work productivity and efficiency” (see [0165]).
Regarding claim 14, the combination of Arndt, Chung, and Woodruff teach the elements above but the combination of Arndt and Chung does not teach:
the forklift further comprises a detachable communications device that can be automatically mounted at the entrance to the container; 
wherein generating the teleoperation control signal comprises transmitting the teleoperation control signals to the detachable communications device; and 
wherein receiving the telemetry data stream comprises receiving the telemetry data stream from the detachable communications device.
However, Woodruff teaches:
the forklift further comprises a detachable communications device that can be automatically mounted at the entrance to the container (vehicle 10 contains charging station 50 which is paired to remote control device 32 which is removable for use to control vehicle 10, see at least [0085] and Fig. 1); 
wherein generating the teleoperation control signal comprises transmitting the teleoperation control signals to the detachable communications device (remote control device 32 sends control signals to vehicle 10, see at least [0040]); and 
wherein receiving the telemetry data stream comprises receiving the telemetry data stream from the detachable communications device (visual indicators serve to confirm communication between remote control device 32 and vehicle 10, see at least [0085]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the remote control of a vehicle in a specified area disclosed by Arndt and the terminal facility handling containers taught by Chung by adding the remote controlled material handling vehicle taught by Woodruff. One of ordinary skill in the art would have been motivated to make this modification in order to remote control unloading/loading to “increase in work productivity and efficiency” (see [0165]).
Regarding claim 15, the combination of Arndt and Chung teach the elements above but does not teach:
receiving a signal that a container is ready to be loaded or unloaded; and 
responsive to the signal, initiating a remote support session for a yard truck; and 
teleoperating the yard truck to perform the loading or unloading of the container
However, Woodruff teaches:
receiving a signal that a container is ready to be loaded or unloaded (second vehicle 10B is sent to location of operator by Warehouse Management System (WMS) to carry items picked by operator, see at least [0164]); and 
responsive to the signal, initiating a remote support session for a yard truck (second vehicle 10B is pared to remote control device 32, see at least [0164]); and 
teleoperating the yard truck to perform the loading or unloading of the container (second vehicle 10B may be unloaded and ready to carry items picked by operator, see at least [0164]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the remote control of a vehicle in a specified area disclosed by Arndt and the terminal facility handling containers taught by Chung by adding the remote controlled material handling vehicle taught by Woodruff. One of ordinary skill in the art would have been motivated to make this modification in order to remote control unloading/loading to “increase in work productivity and efficiency” (see [0165]).
Allowable Subject Matter
Claims 4-7, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 4, 17, and 20 would be allowable for disclosing the combination of “deploy an aerial vehicle to maintain an overhead position relative to the truck,” using the aerial vehicle as “a wireless signal re-transmitter for communications between the remote support server and truck,” “transmitting the teleoperation control signals to the aerial vehicle,” and “receiving the telemetry data stream from the aerial vehicle.”
Arndt teaches remotely assisting vehicles entering into an area, such as a parking facility, but does not teach the use of an aerial vehicle as a “wireless signal re-transmitter” to aid the remote control of the vehicles entering the parking facility.
Chung teaches a system and method to track and manage containers coming in and leaving in a terminal facility handling containers but does not teach the use of an aerial vehicle in remote operation of a truck or other moving machinery.
Ma et al. (U.S. Patent Application Publication No. 2020/028530 A1; hereinafter Ma) teaches the use of a relay unmanned aerial vehicle (UAV) to relay communications to a second UAV (see at least [0024]) and receiving image information from the second UAV via the first UAV (see at least [0030]). However, Ma does not teach “maintaining an overhead position” of the other vehicle.
The combination of Arndt, Chung, and Ma still fails to teach, in combination with the other elements of claim 1, “deploy an aerial vehicle to maintain an overhead position relative to the truck.” Therefore, the combination of Arndt, Chung, and Ma fail to disclose the applicant’s invention as a whole. Additionally, there is not sufficient motivation to one having ordinary skill in the art to combine Arndt, Chung, and Ma.
Claims 5-6 would be allowable because they are dependent on claim 4 and further define and limit the claims.
Claim 7 is parallel to claims 4, 17, and 20 and thus would be allowable for similar reasons to claims 4, 17, and 20. Claim 7 further limits the claim by reciting the additional limitations of “detecting a power level of the first aerial vehicle” and “responsive to the power level dropping below a threshold power level… sending a deployment signal to deploy a replacement aerial vehicle…” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al. (U.S. Patent Application Publication No. 2019/0163176 A1) teaches an autonomous vehicle requesting remote operation responsive to a location-agnostic remote operation trigger.
Magzimof et al. (U.S. Patent Application Publication No. 2019/0179305 A1) teaches a remote support system that generates a virtual support element to be controlled through a simulated environment that corresponds to a physical environment of a vehicle.
Fulop (U.S. Patent Application Publication No. 2017/0269607 A1) teaches tele-operated robots in a warehouse environment to perform tasks of identifying storage containers and items to move and release the item.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662